Haney, J.
The order of the circuit court appealed from in this action was affirmed on the authority of Barron v. Smith, *16219 S. D. 50, 101 N. W. 1105, in a memorandum decision not yet officially reported. Respondent’s notice of adjustment of posts contained the item, “For argument, $15,” to which appellant objected. The item was disallowed, and respondent appealed. The ruling of the clerk was right. When no argument, either oral or printed, is made in this court, the item, “For argument, $15,” should not be allowed. Searl v. City of Lead, 10 S. D. 405, 73 N. W. 913. None was made in this case. It was stipulated by the parties, presumably for the purpose of saving costs and disbursements, that the appeal in this ac • tion should be submitted upon the brief in Barron v. Smith, supra. It is true that if no such stipulation had been entered into, and no brief filed in this case, it might have been dismissed for want of proper prosecution, but the stipulation prevented dismissal, rendered an argument unnecessary, and none was made.
The clerk’s taxation is affirmed.